Exhibit 10.441

 

[g36861ldimage002.gif]

Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Phone: (630) 218-4948 Fax: 4935

www.inlandgroup.com

 

P.T. Gateway, Ltd.

Attn: Frank Mihalopoulos

October 22, 2004

15900 Dooley Road

Addison, Texas 75001

 

Re:                             Gateway Station Shopping Center
College Station, Texas

 

Dear Frank:

 

This letter represents this corporation’s offer to purchase the Gateway Station
Shopping Center with 23,431 net rentable square feet, situated on approximately
2.08 acres of land, located at 1501 University Drive at Loop 6, College Station,
TX. (see Exhibit B attached)

 

The above property shall include all the land and buildings and common
facilities, as well as all personalty within the buildings and common areas,
supplies, landscaping equipment, and any other items presently used on the site
and belonging to owner, and all intangible rights relating to the property.

 

This corporation or its affiliated nominee will consummate this transaction on
the following basis:

 

1.               The total purchase price shall be $6,300,443.00 all cash, plus
or minus prorations, with no mortgage contingencies, to be paid at Closing on or
before December 15, 2004 (see Paragraphs 5, 11 and 13).

 

Purchaser shall allocate the land, building and depreciable improvements prior
to closing.

 

2.              Seller represents and warrants (to the best of the Seller’s
knowledge), that the above referenced property is leased to the tenants
described on Exhibit A on triple net leases covering the building and all of the
land, parking areas, reciprocal easements and REA/OEA agreements (if any), for
the entire terms and option periods. Any concessions given to any tenants that
extend beyond the Closing day shall be settled at Closing by Seller giving a
full cash credit to Purchaser for any and all of those concessions.

 

3.               Seller warrants and represents (to the best of the Seller’s
knowledge), that the property is free of violations, and the interior and
exterior structures are in a good state of repair, free of leaks, structural
problems, and mold, and the property is in full compliance with Federal, State,
City and County ordinances, environmental laws and concerns, and no one has a
lease that exceeds the lease term stated in said leases, nor does anyone have an
option or right of first refusal to purchase or extend except for extension
options expressly set forth in the leases, nor is there any contemplated
condemnation of any part of the property, nor are there any current or
contemplated assessments.

 

4.               Seller warrants and represents (to the best of the Seller’s
knowledge), that during the term of the leases the tenants and guarantors are
responsible for and pay all operating expenses relating to the property on a
prorata basis, including but not limited to, real estate taxes, REA/OEA
agreements, utilities, insurance, all common area maintenance, parking lot and
the building, etc.

 

 

/s/ [ILLEGIBLE]

 

 

--------------------------------------------------------------------------------


 

Gateway Station Shopping Center
October 15, 2004

 

Prior to closing, Seller shall not enter into or extend any agreements without
Purchaser’s approval and any contract presently in existence not accepted by
Purchaser shall be terminated by Seller. All work on the property shall be
completed by Seller prior to Closing except for tenant improvements in the space
subject to the Earnout provisions of paragraph 14 hereof.

 

5.               Seller shall indemnify Purchaser with respect to and warrants
and represents to Purchaser that Purchaser shall have no obligation whatsoever
regarding the construction of the shopping center or placing tenants into the
rentable rental space.

 

Any and all tenants and guarantors shall acknowledge in writing that they shall
look solely to the Seller, but not to the Purchaser and titleholder, for
anything regarding the construction or improvements of the above-referenced
shopping center.

 

Seller shall indemnify and guarantee to absolutely pay any costs whatsoever to
complete the construction of the above shopping center, including any costs
whatsoever needed to place the tenants into their agreed space according to each
tenant’s lease which lease shall be subject to Purchaser’s approval. Further,
Seller shall warrant that all construction (including tenant improvements
constructed by Seller) shall be free from defect for a period of one year from
Closing, and Seller shall promptly make any required repairs with respect
thereto or cause Seller’s contractors to do so pursuant to their warranties.

 

6.             Ten (10) days prior to closing Seller shall furnish Purchaser
with estoppel letters acceptable to Purchaser from all tenants and guarantors,
if applicable.

 

7.               Seller is responsible for payment of any leasing brokerage fees
or commissions which are due any leasing brokers for the existing leases stated
above or for the renewal of same.

 

8.               This offer is subject to Seller supplying to Purchaser prior to
closing certificates of insurance from the tenants in the form and coverage
specified in their respective leases.

 

9.               It is understood that Seller has in its possession Level 1
Environmental Reports which Seller will supply to Purchaser within 5 (five) days
of its acceptance hereof. Said reports must be acceptable to Purchaser.

 

10.         The above sale of the real estate shall be consummated by conveyance
of a special warranty deed from Seller to Purchaser or its affiliated nominee,
with the Seller paying any city, state, or county transfer taxes for the
closing, and Seller agrees to cooperate with Purchaser’s lender, if any, and the
money lender’s escrow. Seller will reserve a non-exclusive easement for the
benefit of Seller.  Home Depot and the developer of the project for the
construction, maintenance and reconstruction of a multi-tenant pylon sign to be
located near the southwest corner of the property. The exact legal description
of such easement will be agreed upon prior to the Initial Closing.

 

11.         The closing shall occur through Chicago Title & Trust Company, in
Chicago, Illinois with Nancy Castro as Escrowee, and Fidelity National Title
Agency, Inc. in Dallas, Texas, with Polly Kendall providing the title work and
issuing the policy, on or before December 15, 2004, at which time title to the
above property shall be marketable; i.e., free and clear of all liens,
encroachments and encumbrances other than those matters which are acceptable to
or waived by Purchaser, and a Texas Form T-1 owner’s title policy (with owner’s
comprehensive, survey, access and contiguity endorsements), paid by Seller,
shall be issued, with all warranties and representations being true now and at
closing and surviving the closing for a period of two (2) years, and each party
shall be paid in cash their respective credits, including, but not limited to,
security deposits, rent and expenses, with a proration of real estate taxes
based on the most recent bill or latest assessment, with a later reproration of
taxes when the actual bills are received. In addition, Seller shall be solely
responsible for all “rollback” taxes assessed against the Property before and
after closing. At closing, no credit will be given to Sellers for any past due,
unpaid or delinquent rents; however, Purchaser shall remit to Seller, promptly
after receipt of same, any such past due or delinquent rents that accrued before
closing and are received by

 

2

--------------------------------------------------------------------------------


 

Purchaser after closing provided that all such amounts received by Purchaser
shall be first applied to amounts due Purchaser.

 

12.         Neither Seller (Landlord) or any tenants and guarantor shall be in
default on any lease or agreement at closing, nor is there any pending or, to
Seller’s knowledge, threatened litigation.

 

13.         Prior to closing, Seller shall furnish to Purchaser copies of all
guarantees and warranties which Seller received from any and all contractors and
sub-contractors pertaining to the property. This offer is subject to Purchaser’s
satisfaction that all material guarantees and warranties received by Seller are
assignable and transferable to Purchaser.

 

14.         This offer is subject to the property being 100% occupied at the
time of closing, with all tenants occupying their space, open for business, and
paying full rent, including CAM, tax and insurance current, as shown on Exhibit
A attached.  In the event the property is less than 100% occupied, then the
Purchaser and Seller agree that there shall be an Initial Closing. The Initial
Closing will be based on the Purchase Price/Earnout Formula which shall be equal
to the actual Base Minimum Rent, less the amount, if any, by which the
pass-through amount paid by any tenant is less than 100% of such tenant’s
proportionate share; i.e.; Slippage, divided by a Base Rent Divider of 8.0654%.

 

The Seller shall have 24 months following the Initial Closing to receive the
balance of the potential Earnout at the Earnout Closing(s) provided they are
successful in the leasing of the vacant space and each tenant shall have
accepted their space “as is” and takes total possession, has opened for business
and commences full rental payments, including CAM, taxes an insurance on a
prorata basis. It shall be Seller’s responsibility and sole cost and expense for
leasing out and paying all costs related to placing the tenants into their
leasable space. Each Earnout Closing shall occur upon 10 days prior written
notice to Purchaser; it being expressly understood that the Seller waives its
right to the additional Earnout if the final Seller’s notice has not been sent
within 24 months after the Initial Closing date.

 

Seller shall be responsible on a monthly basis for all CAM, tax and insurance on
a prorata basis for the space that is part of the Earnout formula until such
time as the Seller perfects the income for such space, but in no event,
following 24 months following the Initial Closing.

 

Not withstanding anything to the contrary, all Earnout Closings must comply with
all of the terms, requirements and conditions contained in this entire
agreement. At the Initial Closing, Purchaser shall deliver an undertaking from
Inland Western Real Estate Trust, Inc. guaranteeing Purchaser’s obligation with
respect to any potential Earnout.

 

Notwithstanding anything to the contrary the purchase price of $6,300,443.00 is
the maximum purchase price.

 

15.         There are no real estate brokerage commissions involved in this
transaction.

 

16.         Fifteen (15) days prior to closing, Seller must provide the title as
stated above and a current Urban ALTA/ACSM spotted survey in accordance with the
minimum standard detail requirements for ALTA/ACSM Land Title surveys jointly
established and adopted by ALTA and ACSM in 1999 and includes all Table A
optional survey responsibilities and acceptable to Purchaser and the title
company.

 

17.         Seller agrees to immediately make available and disclose all
information that Purchaser needs to evaluate the above property, including all
inducements, abatements, concessions or cash payments given to tenants, and for
CAM, copies of the bills. Seller agrees to cooperate fully with Purchaser and
Purchaser’s representatives to facilitate Purchaser’s evaluations and reports,
including at least a one-year audit of the books and records of the property.

 

3

--------------------------------------------------------------------------------


 

This offer is, of course, predicated upon the Purchaser’s review and written
approval of the existing ease, new lease, lease modifications (if any), all
tenants correspondence. REA/OEA agreements, tenants and guarantors financial
statements, sales figures, representations of income and expenses made by
Seller, site inspection, environmental, appraisal, etc.

 

If this offer is acceptable, please sign the original of this letter and initial
each page keeping for your files and returning the original to me by October 25,
2004.

 

 

Sincerely,

 

 

ACCEPTED:

INLAND REAL ESTATE ACQUISITIONS, INC.

 

 

P.T. GATEWAY, LTD.

 

 

or nominee

By:

GP-PT Gateway, LLC,

 

 

Its general partner

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

/s/ Mark Youngman

 

Date:

10/24/04

Mark Youngman

 

Vice President

 

 

 

 

 

/s/ G. Joseph Cosenza

 

 

G. Joseph Cosenza

 

Vice Chairman

 

4

--------------------------------------------------------------------------------


 

[SITE PLAN]

 

[g36861ldimage004.gif]

 

--------------------------------------------------------------------------------